Title: To George Washington from Colonel Alexander Scammell, 18 October 1779
From: Scammell, Alexander
To: Washington, George


        
          Octr 18tnth 1779.
        
        Agreable to your Excellency’s Directions, I have inquir’d into the Cause of the Dificiencies of Arms in those Brigades near this post—Those in the 1st penna Brigade are owing to Deserters & Recruits who have very lately join’d—The Conductor is now supplying them—The same Reasons are alledg’d for those in the 2nd Maryland—The Conductor of that Brigade is accus’d of Neglect of Duty in not supplying them sooner, as the Officers assert they have frequently apply’d

to him—The Conductors of the Maryland Line were left at New-Windsor, where they still remain—I have receiv’d no Answers from the right & left Divisions to Letters I have wrote on the Subject. Yr Excellency’s most Obedt Servt
        
          Alexdr Scammell A. Gl
        
      